Exhibit 10.1
SEPARATION AGREEMENT
     This Separation Agreement (this “Agreement”) is made as of April 25, 2011
by and between Ray H. Neilsen, an individual (the “Executive”) and Ameristar
Casinos, Inc., a Nevada corporation (the “Company”), with respect to separation
payments to be paid to Executive conditioned in part on a complete release by
Executive of any and all claims against the Company and its affiliated entities,
their respective directors, managers, officers, employees, agents, accountants,
attorneys, representatives, successors and assigns.
1. Resignation: Separation Date; Separation Payment; Benefits.
     (a) Executive hereby resigns his employment with the Company and all of his
positions as an employee, officer, manager and a member of the Board of
Directors of the Company and of any and all subsidiaries and affiliates of the
Company, each effective as of the close of business (Las Vegas time) on May 5,
2011 (the “Separation Date”).
     (b) Executive and the Company acknowledge and agree that, except as
provided in Section 5 of this Agreement, effective as of the Separation Date,
the Executive Employment Agreement by and between the Executive and the Company
dated as of May 31, 2008 (the “Employment Agreement”) is terminated and shall be
of no further force or effect. In consideration of Executive’s execution of this
Agreement and in compliance with Executive’s obligations hereunder and the
provisions of the Employment Agreement that are incorporated into this Agreement
and shall survive termination of the Employment Agreement, including, but not
limited to, continued compliance with Sections 8 and 9 of the Employment
Agreement (as modified by this Agreement), the Company agrees to pay to
Executive the total sum of One Million Four Hundred Thousand Dollars
($1,400,000) (the “Separation Payment”). Subject to Section 8.3 of the
Employment Agreement and Section 1(h) of this Agreement, the Separation Payment
shall be paid to Executive in equal installments over twenty-four (24) months
following the Separation Date at the same frequency as the Company’s regular
payroll payments; provided, however, that (i) the first payment shall not be
made until the first regular payroll payment date that occurs in January 2012
and (ii) such payment shall include a lump-sum payment of that portion of the
Separation Payment that would have been paid on or prior to such date, but for
the application of the preceding clause (i). The Company also agrees to pay to
Executive, not later than fourteen (14) days following the Separation Date, any
earned but unpaid base salary through the Separation Date and an amount
corresponding to the amount of unused PTO that Executive has established in
Executive’s PTO account in accordance with Company policy. All sums payable and
benefits provided to Executive in accordance with this Agreement shall be
reported on an IRS Form W-2 and shall be subject to all deductions and
withholdings required by applicable law.
     (c) In accordance with Company policy and the Employment Agreement,
Executive will be entitled to continued medical benefits (in accordance with
Executive’s current coverage) through the Separation Date. In addition, pursuant
to the terms of the Employment Agreement, in consideration of Executive’s
execution of this Agreement and compliance with Executive’s obligations
hereunder and under the Employment Agreement, Executive and his eligible
dependents will be entitled to continuation of coverage under the Company’s
group health insurance (including MERP or substitute benefits), at the Company’s
expense, for eighteen (18)
Employee’s Initials      RHN     
Company’s Initials      LAH     

1



--------------------------------------------------------------------------------



 



months after the Separation Date; provided that Executive expressly acknowledges
that it is Executive’s obligation to properly elect COBRA coverage by timely
submitting appropriate documentation. In addition, upon Executive’s proper
election, Executive shall be entitled to receive a distribution of his vested
account balance under the Company’s 401(k) Plan in accordance with the terms
thereof. In addition, Executive shall be entitled to such other rights to
benefits as may be contained in applicable written plan documents and agreements
of the Company, including, without limitation, documents and agreements defining
equity awards and applicable employee benefit plans and programs (including,
without limitation, the Company’s Deferred Compensation Plan) according to the
terms of such agreements and documents. The Company agrees to reimburse
Executive for unreimbursed business expenses (in accordance with usual Company
policies and practice), to the extent not paid prior to the Separation Date. The
Company acknowledges and agrees that after the date hereof, Executive will
continue to be entitled to any rights to contribution, advancement of expenses,
defense or indemnification he may have under the Company’s organizational
documents, any separate indemnification agreement or applicable law. For a
period of six (6) years following the Separation Date, Company agrees to
continue to provide coverage to Executive, in his capacity as a former officer
and director, under its Directors and Officers insurance to the same extent as
coverage is provided to its then existing directors and officers.
     (d) In addition to the above, pursuant to the terms of the Employment
Agreement, in consideration of Executive’s execution of this Agreement and
compliance with Executive’s obligations hereunder and under the Employment
Agreement, (i) all stock options granted to Executive that are outstanding but
not vested as of the Separation Date shall vest on the Separation Date and
(ii) all of Executive’s outstanding stock options (including those vesting
pursuant to clause (i) above), shall remain outstanding and exercisable for a
period of twelve (12) months following the Separation Date. In addition, all
unvested restricted stock units and performance share units held by Executive as
of the Separation Date shall vest on the Separation Date and the shares issuable
thereunder shall be delivered to Executive within thirty (30) days following the
Separation Date. Except as otherwise provided in this Agreement, the terms and
provisions of the award agreements and Company plans governing Executive’s stock
options, restricted stock units and performance share units shall remain in full
force and effect.
     (e) The provisions of Section 8.2(d) of the Employment Agreement shall not
apply to the hiring by Executive of any of the children of Executive or
Executive’s wife or their spouses; provided, however, Executive shall provide
the Company with at least ninety (90) days’ (or such shorter notice as the
Company may agree) prior written notice before hiring any such persons.
     (f) In consideration of Executive’s execution of this Agreement and the
covenants and agreements of the Company and Executive hereunder, the Company
will continue to permit Executive to have use of his current office at Ameristar
Casino Vicksburg until the first (1st) anniversary of the Separation Date.
During this period, at Executive’s reasonable request, the Company shall provide
Executive with reasonable administrative assistance at the Company’s expense.
     (g) Further in consideration of Executive’s execution of this Agreement and
the covenants and agreements of the Company and Executive hereunder, the Company
shall arrange, in coordination with Executive and at the Company’s sole cost and
expense, a series of events at
Employee’s Initials      RHN     
Company’s Initials      LAH     

2



--------------------------------------------------------------------------------



 



each of the Company’s properties to recognize and celebrate Executive’s
contributions to the Company.
     (h) Executive acknowledges that Executive has had twenty-one (21) days
within which to consider this Agreement and the Release described in Section 2
of this Agreement if Executive has wished to do so, that Executive has seven
(7) days from the date of Executive’s acceptance of the Release within which to
revoke Executive’s acceptance and that Executive has been and hereby is advised
by the Company to consult with counsel concerning this Agreement and the Release
and Executive has had an opportunity to do so. Executive further acknowledges
that payment of the Separation Payment will not commence until after such seven
(7) days and until Executive shall have provided thereafter reasonable
assurances on request that Executive has not revoked Executive’s acceptance of
the Release within such seven (7) days.
2. Payments and Benefits Conditioned on Release of Claims
     All payments and benefits to the Executive set forth in Section 1 of this
Agreement shall be subject to the condition precedent that Executive accepts,
executes and delivers to the Company, without subsequent revocation, a release
of claims, dated as of the Separation Date, substantially in the form attached
hereto as Exhibit A (the “Release”):
3. Cooperation
     Executive agrees that upon any reasonable request, Executive will fully
cooperate with and assist the Company and its subsidiaries in connection with
any and all claims, disputes, negotiations, investigations, lawsuits,
administrative proceedings or other disputes in which the Company or any of its
affiliates or other business relations are involved, so long as any such matter
was in any manner related to Executive’s duties and activities conducted on
behalf of the Company or its subsidiaries or affiliates; provided, however, that
any such request by the Company shall not be unduly burdensome or unreasonably
interfere with Executive’s personal schedule or ability to engage in gainful
employment. The Company agrees to reimburse Executive for actual and reasonable
out of pocket expenses, including, but not limited to travel and other necessary
expenses, directly incurred in connection with any such cooperation and/or
assistance.
4. Entire Agreement
     Executive and the Company represent, understand and expressly agree that
this Agreement and, when executed, the Release set forth all of the agreements,
covenants and understandings of the parties, superseding all other prior and
contemporaneous oral and written agreements with respect to Executive’s
employment or its termination, excepting only (i) Executive’s covenants set
forth in Sections 8 (as modified by paragraph 1(e) of this Agreement) and 9
(which shall survive for the periods stated in the Employment Agreement), 13, 21
and 22 of the Employment Agreement, which Executive and the Company reaffirm and
incorporate herein by this reference and which shall survive termination of the
Employment Agreement and (ii) the terms and provisions of the award agreements
and Company plans governing Executive’s stock options, restricted stock units
and performance share units, which, as modified by this Agreement, shall remain
in full force and effect. Executive and the Company agree that no other
agreements or covenants will be binding upon the parties unless set forth in a
writing signed by
Employee’s Initials      RHN     
Company’s Initials      LAH     

3



--------------------------------------------------------------------------------



 



the parties or their authorized representatives, and that each of the parties is
authorized to make the representations and agreements herein set forth by or on
behalf of each such party. Executive and the Company each affirms that no
promises have been made to or by either to the other except as set forth in this
Agreement and the Release. Notwithstanding the foregoing, this Agreement and the
Release shall not be deemed to supersede or otherwise affect that certain Stock
Purchase Agreement, dated as of March 25, 2011, between the Company and the
Estate of Craig H. Neilsen.
5. Arbitration
     Executive and the Company agree that any and all disputes, controversies or
claims arising out of this Agreement or the Release or concerning Executive’s
employment or its termination or treatment by the Company shall, except as
otherwise provided by the Employment Agreement, be determined exclusively by
final and binding arbitration as follows:
     (a) Arbitration shall be before a single arbitrator in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association, or successor rules then in effect, and judgment upon
the award of the arbitrator may be rendered in any court of competent
jurisdiction.
     (b) Claims subject to exclusive final and binding arbitration under this
Agreement and the Release include, without limitation, claims that otherwise
could be tried in court to a jury in the absence of this Agreement and the
Release.
     (c) Executive and the Company expressly waive all rights to a jury trial in
court on all statutory or other claims including, without limitation, those
identified in this Agreement and the Release.
     (d) The arbitration shall be held in Las Vegas, Nevada and shall be
conducted pursuant to the Federal Arbitration Act and under the procedures
applicable to arbitrations in that jurisdiction.
     (e) The arbitration shall be administered by the American Arbitration
Association, and the arbitrator shall be selected from a list of arbitrators
provided by the American Arbitration Association following a request by any
party to the arbitration for a list of five retired or former jurists with
substantial professional experience in employment matters.
     (f) The arbitrator’s authority and jurisdiction shall be limited to
determining the dispute in arbitration in conformity with law, to the same
extent as if such dispute were determined as to liability and any remedy by a
court without a jury. The arbitrator shall render an award which shall include a
written statement of opinion setting forth the arbitrator’s findings of fact and
conclusions of law.
     (g) To the extent permitted by law and to the extent the enforceability of
this Agreement and/or the Release are not thereby impaired, each party shall pay
its own costs of arbitration including, without limitation, attorneys’ fees and
costs and fees and costs of any experts. However, if any party prevails on a
statutory claim that entitles the prevailing party to a reasonable attorneys’
fee (with or without expert fees) as part of the costs, the arbitrator may
Employee’s Initials      RHN     
Company’s Initials      LAH     

4



--------------------------------------------------------------------------------



 



award reasonable attorneys’ fees (with or without expert fees) to the prevailing
party in accord with such statute.
     (h) Any controversy over whether a dispute is an arbitrable dispute or as
to the interpretation or enforceability of this Agreement or the Release with
respect to such arbitration shall be determined by the arbitrator.
     (i) Executive and the Company agree that the foregoing provisions
concerning arbitration do not waive any right Executive or the Company may have
to seek and obtain otherwise available injunctive relief, including ancillary
monetary relief, in court for any breaches of obligations concerning
confidential information or trade secrets or other breaches of obligations that
cannot adequately be remedied at law or in arbitration.
6. Miscellaneous
     Executive agrees that the existence and terms of this Agreement and the
Release are confidential and until made public by the Company, Executive will
not disclose the existence or terms of this Agreement or the Release to any
person other than Executive’s legal and tax advisors and immediate family
members. Executive further represents that he has not made any disclosures prior
to the signing of this Agreement or the Release which would have violated this
promise of confidentiality had those disclosures been made after the signing of
this Agreement and the Release. Prior to any public announcement by the Company
with respect to this Agreement, the Company shall provide Executive with a
reasonable opportunity to review and comment on the language of such
announcement. From and after the Separation Date, Executive shall not hold
himself out to the public as a representative of the Company or any affiliate of
the Company. Executive agrees to direct all inquiries concerning Executive’s
employment with the Company to the Company’s General Counsel, who will represent
that Executive resigned to pursue other opportunities.
7. Absence of Existing Claims
     The Company hereby represents and warrants to Executive that, as of the
date hereof, there are no facts or circumstances known to the Company that would
give rise to a cause of action or claim by the Company against Executive.
8. Voluntary Agreement
     Executive affirms that Executive enters into this Agreement freely and
voluntarily.
[signature page follows]
Employee’s Initials      RHN     
Company’s Initials      LAH     

5



--------------------------------------------------------------------------------



 



     THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION THAT MAY BE
ENFORCED BY THE PARTIES.

    IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first set forth above.

     Dated April 25, 2011 at 5:26 CST.

            Executive:
      /s/ Ray H. Neilsen                  

     Dated April 25. 2011 at Las Vegas, Nevada.

            Ameristar Casinos, Inc.
      By:   /s/ Larry A. Hodges         Name:   Larry A. Hodges        Title:  
President and Chief Operating Officer     

[Signature Page to Separation Agreement]



--------------------------------------------------------------------------------



 



Exhibit A
GENERAL RELEASE
     This General Release (this “Release”) is made by Ray H. Neilsen, an
individual (the “Executive”) in connection with that certain Separation
Agreement, dated as of April 25, 2011 (the “Separation Agreement”), by and
between Executive and Ameristar Casinos, Inc., a Nevada corporation (the
“Company”).
     For valuable and sufficient consideration, receipt of which is hereby
acknowledged, and with the sole exception of those obligations expressly recited
herein or to be performed under the Separation Agreement and of Executive’s
claims to vested interests Executive may have in employee benefit plans, stock
options or other equity-based awards as defined exclusively in written
documents, and to the extent permitted by law, Executive and Executive’s heirs,
successors and assigns do hereby and forever release and discharge the Company
and its affiliated entities and their past and present directors, managers,
officers, employees, agents, accountants, attorneys, representatives, successors
and assigns from any and all causes of action, actions, judgments, liens,
indebtedness, damages, losses, claims, liabilities and demands of whatsoever
kind and character in any manner whatsoever arising prior to the date of this
Release (all such claims are referred to in this Agreement as “Released
Claims”). Released Claims include but are not limited to the following, and
Executive agrees that Executive will not commence or maintain any civil
proceeding to pursue any of the Released Claims:
     (a) Any claim arising out of Executive’s employment with the Company or any
of its subsidiaries or affiliates or termination of employment, including any
claims that arose or might arise under the Employment Agreement (as defined in
the Separation Agreement); claims for breach of contract, breach of implied
covenant, breach of oral or written promise, allegedly unpaid compensation,
wrongful termination, retaliation, infliction of emotional distress, defamation,
interference with contract relations or prospective economic advantage,
negligence, misrepresentation or employment discrimination;
     (b) Any claim for alleged violations of Title VII of the Civil Rights Act
of 1964 prohibiting discrimination based on race, color, religion, sex or
national origin, the Civil Rights Act of 1991, the Age Discrimination in
Employment Act of 1967 (including the Older Workers Benefit Protection Act)
prohibiting discrimination based on age over 40, the Americans With Disabilities
Act prohibiting discrimination based on disability, the Fair Labor Standards
Act, the Equal Pay Act, the Family and Medical Leave Act, the Employee
Retirement Income Security Act of 1974, any state statutory wage claim under the
state laws of Mississippi, or any other federal, state or local labor, fair
employment or other law under which a claim might be brought were it not
released here, all as amended from time to time; and
     (c) Any claim (irrespective of the theory or nature thereof) arising out of
or relating to Executive’s role, service or status as an officer, director,
manager, stockholder (but solely in Executive’s individual capacity as a
stockholder and not as fiduciary, representative or executor of any other
stockholder) (including all direct or derivative claims of any nature),
optionholder, holder of restricted stock units or performance share units, agent
or representative of the Company or any of its subsidiaries or affiliates, but

1



--------------------------------------------------------------------------------



 



excluding any claims that Executive has or may have, in his capacity as an
officer, director, employee, agent, representative or manager, against the
Company for indemnification, contribution or advancement of expenses pursuant to
any contractual arrangements between Executive and the Company or under the
Company’s organizational documents or applicable law.
     Executive assumes the risk of any mistake of fact and of any facts which
are unknown, and thereby waives any and all claims that this Release does not
extend to claims which the Executive does not know or suspect to exist in
Executive’s favor at the time of executing this Release, which if known by
Executive must or might have materially affected Executive’s settlement with the
Company.
     Executive acknowledges that there is a possibility that subsequent to the
execution of this Release, he will discover facts or incur or suffer claims
which were unknown or unsuspected at the time this Release was executed, and
which if known by him at that time may have materially affected his decision to
execute this Release. Executive acknowledges and agrees that by reason of this
Release and the release of Released Claims contained herein he is assuming any
risk of such unknown facts and such unknown and unsuspected claims. Executive
knowingly and voluntarily waives the provisions of any statute, law or rule that
limits the effectiveness of a release that purports to waive claims that are not
then known by the releasing party (such as Section 1542 of the California Civil
Code or any analogous provision of Mississippi or other applicable law), and
acknowledges and agrees that this waiver is an essential and material term of
this Release, and without the requirement of this waiver the Separation
Agreement would not have been executed by the Company. The Executive hereby
represents that he has been advised by his legal counsel, understands and
acknowledges the significance and consequence of this Release.
     Executive acknowledges that Executive has had twenty-one (21) days within
which to consider this Release if Executive has wished to do so, that Executive
has seven (7) days from the date of Executive’s acceptance of this Release
within which to revoke Executive’s acceptance and that Executive has been and
hereby is advised by the Company to consult with counsel concerning this Release
and Executive has had an opportunity to do so. Executive further acknowledges
that payment of the Separation Payment will not commence until after such seven
(7) days and until Executive shall have provided thereafter reasonable
assurances on request that Executive has not revoked Executive’s acceptance of
this Release within such seven (7) days.
     Executive affirms that Executive enters into this Release freely and
voluntarily.
     Dated: May 5, 2011 at ___________________.

            Executive:
            Ray H. Neilsen           

2